110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Haywood Allen CANNON, Petitioner--Appellant,v.STATE OF NORTH CAROLINA, Respondent--Appellee.
No. 96-7116.
United States Court of Appeals, Fourth Circuit.
April 2, 1997

Haywood Allen Cannon, Appellant Pro Se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellee.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and denying his motion for reconsideration.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Cannon v. North Carolina, No. CA-95-675-5-H (E.D.N.C. July 8, 1996 and May 14, 1996).  We deny Appellant's motions for an order enjoining state court Judge Duke from presiding over any cases filed by Appellant and for copies of law clerks' memoranda to the court concerning this appeal and Appellant's prior appeals.  We also deny Appellant's motions for appointment of counsel and for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED